DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “a frame” but it is unclear which frame is being recited it is the frame of the organic photovoltaic homogeneous electrical generating laminated device, or the frame of the greenhouse. Further clarification and appropriate correction is required.
Claim 22 recites “the frame”, this term lacks antecedent basis. Further clarification and appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 10-12, and 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumbach (US 2011/0017279 A1) in view of DeGraaff (US 2016/0380584 A1) in view of Schrader (DE102010023773 A1, Machine Translation) in view of Mills (US 2012/0060919 A1).
Regarding claims 1, 2,  5, and 11, Baumbach discloses a system comprising (See Figs. 1 and Fig. 2): an organic photovoltaic (OPV [0058]) homogeneous coated electrical generating laminated device (7, 8 [0056]-[0058]) including a laminated coated electrical device (7 and 8); and an electrical module junction box transfer device including: a body (36).
Baumbach discloses that between the front glass (11, glass [0056]) and the thin film devices (7 and 8) there is a laminate layer (10), and a back glass substrate (5, glass [0056]) and the thin film device.
However, Baumbach does not disclose one or more electrical connectors within the body which are made to fit onto one or more electrical tabs which exit the back of the system.
	DeGraaff discloses an electrical junction module junction box (310, see Figs. 1 and 5) including:
	a body (see Fig. 5, 508, and lid 311 [0032]);
one or more electrical connectors which can include post ([0033] ) (430 and/or 510)) within the body which connect to electrical tabs (208 [0033]) which is easily interfaces which different types of modules.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the junction box of modified Baumbach by replacing it with the junction box and all the components therein as disclosed by DeGraaff because it will allow for easy installation.
DeGraaff further discloses that the electrical connection can be done through means of mechanical fastening ([0033]).
Schrader discloses that electrical connectors (See Fig. 3) can be press fit onto electrical wiring (9) [0029].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electrical connection type of modified Baumbach by having press fit connectors instead of posts to connect to electrical tabs (wiring) as disclosed by Schrader because substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art and Schrader discloses it is an appropriate connector for attaching to electrical wiring and furthermore because DeGraaff discloses mechanical fastening is possible.
However, modified Baumbach does not disclose that there is a-non-conductive dielectric insulating material protecting the one or more electrical connectors.
Mills discloses a junction box (2, see Figs. 1-11) which includes one or more electrical connectors (5 and 6, see Figs. 7 and 8 [0059]) and further discloses that the internal space (10 which 5 and 6 are positioned, see Fig. 2) is filled with a polymer adhesive (non-conductive dielectric insulator [0063][0064]) which prevents oxidation and has flame retardant properties.
It would have been obvious to one of ordinary skill in the art at the time of filing to fill the internal space of the body of the junction box of modified Baumbach with the pottant material as disclosed by Mills because it will aid in preventing fires from occurring and also prevents oxidation of components.
 Regarding claim 3, modified Baumbach discloses all of the claim limitations as set forth above.
	In addition, Baumbach discloses two electrical bus bars (46 and 41 and 56 and 42) connected between two panels of glass or plastic (11 and 5) egressing out of two openings (48 and 52 [0072]-[0073]) in a bottom glass panel (5 [0056]).
Regarding claim 4, modified Baumbach discloses all of the claim limitations as set forth above.
In addition, Baumbach discloses a glass or plastic portion (5) having two holes (48 and 52) [0072][0073][0085] and capped with an insulating material ([0085]) which is configured to provide a liquid-tight connection (prevents ingress of moisture, epoxide is therefore liquid proof since it provides a seal against moisture).
With regards to “drilled” the cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 12, modified Baumbach discloses all of the claim limitations as set forth above.
In addition, Baumbach discloses an internal bus-bar (46 and 41 and 56 and 42) encapsulated (see modification of claim 1 with Mills internal space will cover and the internal bus bar and will be filled with insulating dielectric).
Regarding claim 14, modified Baumbach discloses all of the claim limitations as set forth above.
With regards to “a greenhouse electricity generating system”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 15, modified Baumbach discloses all of the claim limitations as set forth above.
In addition, Baumbach discloses that the positioning and integration of the junction box relative to the wiring can be adjusted (See Figs. 3a-3d).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the positioning and integration of Baumbach so that the junction box is positioned and integrated with the edge of the module because Baumbach discloses such positioning and integration is possible and furthermore since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere repositioning of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
Regarding claims 10 and 16, modified Baumbach discloses all of the claim limitations as set forth above.
In addition, Mills discloses that the wherein an edge of the body of the electrical module junction box transfer device is capped with an insulating material (flange of 19 is glued with hot melt adhesive is formed of resin which has a degree of being liquid proof [0062] and internal space is filled with adhesive, see rejection of claim 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the attachment of the junction box of modified Baumbach by using a hot melt adhesive to attach the junction box to the back of the device as disclosed  by Mill because it is an effective method of attachment for a junction box to a device.
With regards to “that is configured to provide a liquid-tight connection to the organic photovoltaic homogeneous coated electrical generating laminated device”, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claims 17 and 18, modified Baumbach discloses all of the claim limitations as set forth above.
In addition, DeGraaff discloses that the device includes one or more electrical tabs (208) and wherein the one or more electrical connectors (430, modified to be clips, see modification with Schrader above) press fit onto the tabs.
Regarding claims 19, 20, 21 and 22, modified Baumbach discloses all of the claim limitations as set forth above.
In addition, DeGraaff discloses it is possible that the junction box can be disposed permanently on a frame ([0029]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the position of the junction box of modified Baumbach by permanently attaching the junction box to the frame as disclosed by DeGraaff because DeGraaff discloses that the positioning of the junction box can be altered and a possible position is one where it is integrated into the frame.
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
With regards to the limitations of “integrated into the frame of the greenhouse electricity- generating system” and “disposed on an interior side of the frame of the greenhouse electricity-generating system” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Claims 6-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumbach (US 2011/0017279 A1) in view of DeGraaff (US 2016/0380584 A1) in view of Schrader (DE102010023773 A1, Machine Translation) in view of Mills (US 2012/0060919 A1) as applied to claims 1-5, 10-12, and 14-22 above and in further view of Gilchrist (US 2015/0144181 A1).
Regarding claims 6-9, modified Baumbach discloses all of the claim limitations as set forth above.
In addition, DeGraaff discloses that the junction box further comprises a plug (312, see Fig. 5) connector connected to the one or more electrical connectors and further discloses that instead of two plugs multiple plug connections can be used ([0035]).
 	Gilchrist discloses a common connector at the end of electrical connectors are MC-4 connectors ([0004]) and further discloses multiple plug connections (male and female) exiting a junction box (908, see Fig. 9).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the plug connector of modified Baumbach by using male and female MC-4 connectors as disclosed by Gilchrist because Gilchrist discloses it is an effective single contact electrical conductor connector that can be used at the ends of electrical connectors in a solar panel and furthermore because DeGraaff discloses that the number and form of plugs can be varied and  because one of ordinary skill in the art would have been able to carry out such a modification, and the results would be reasonably predictable.
Regarding claim 13, modified Baumbach discloses all of the claim limitations as set forth above.
In addition, Baumbach discloses an internal bus bar (portion of bus bar under tapering portion (see Fig. 7a) connecting the one or more electrical connectors (wiring which exits junction module shown as 71 and 72 in Baumbach and shown as 125 in Fig. 12b) to the one or more electrical connectors (see DeGraff modification) and encapsulated within the non-conductive dielectric insulating material.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/885807 in view of Baumbach (US 2011/0017279 A1). 
Regarding claims 1-22 of the instant application, claims 1-18 of copending Application No. 16/885807 recites a substantially similar electrical module junction box connected to an electricity generating glass device, however claims 1-18 of copending Application No. 16/885807 fail to recite that the device is an OPV or that the OPV is between two panels of glass wherein one panel has holes for wiring. Baumbach discloses a system comprising (See Figs. 1 and Fig. 2): an organic photovoltaic (OPV [0058]) homogeneous coated electrical generating laminated device (7, 8 [0056]-[0058]) including a laminated coated electrical device (7 and 8); and an electrical module junction box transfer device including: a body (36) and discloses that between the front substrate (11, glass [0056]) and the thin film devices (7 and 8) there is a laminate layer (10), and an addition back substrate laminate (5, glass [0056]) which has holes. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify claims 1-18 of copending Application No. 16/885807 to replace the electricity generating glass device with that of Baumbach because Baumbach discloses an electricity generating glass device which utilizes a junction box.  
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference used in the prior rejection of record Applicant specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726